Citation Nr: 0718436	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-41 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.  

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  Entitlement to a compensable evaluation for service-
connected residuals of inguinal hernia surgery following the 
grant of a temporary total evaluation because of treatment 
for a service-connected condition requiring convalescence.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1970 and from August 1974 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by which the RO denied 
service connection for disabilities of the neck and low back 
and denied a compensable evaluation for service-connected 
residuals of inguinal hernia following a grant of a temporary 
total evaluation because of treatment for a service-connected 
condition requiring convalescence.  By that rating decision, 
the RO granted service connection for PTSD.  The veteran is 
contesting the initial 10 percent evaluation assigned.  


FINDINGS OF FACT

1.  A cervical spine disability is not shown to be related to 
the veteran's active duty service, and it is not shown to be 
the proximate result of a service-connected disability.

2.  A lumbar spine disability is not shown to be related to 
the veteran's active duty service, and it is not shown to be 
the proximate result of a service-connected disability.

3.  Residuals of inguinal hernia surgery are manifested by no 
more than testicular pain and some bedwetting and infrequent 
daytime incontinence.

4.  The veteran's PTSD is manifested by no more than a mild 
disability picture and a global assessment of functioning 
(GAF) score of 65.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a cervical spine 
disability is not warranted on either a direct or secondary 
basis.  38 U.S.C.A. §§ 1110, 131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).

2.  Entitlement to service connection for a lumbar spine 
disability is not warranted on either a direct or secondary 
basis.  38 U.S.C.A. §§ 1110, 131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of zero for the veteran's service-connected 
residuals of inguinal hernia surgery have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7529 (2006).

4.  The criteria for entitlement to a disability evaluation 
in excess of PTSD percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in August 2003 and March 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims 
and to submit any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  In March 2006, he was advised of disability ratings 
and effective dates as applicable and as mandated by the 
Court in Dingess/Hartman.  

In summary, the evidence does not show that there is any 
notification deficiency.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA medical treatment records and Social 
Security Administration records.  The veteran has identified 
no other medical treatment.  The veteran has also been 
afforded VA medical examinations in furtherance of his 
claims, as necessary under VCAA in some circumstances.  The 
veteran has requested no further assistance.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In December 1977, the veteran was hospitalized following an 
automobile accident.  His physical injuries were minor, and 
he was discharged from the hospital within three days.  
However, immediately after discharge, the veteran continued 
to experience back and neck pain.  

In April 1978, the veteran complained of neck pain.  
According to the examiner, there was neck stiffness but the 
findings were otherwise negative.  

On October 1978 VA medical examination, the examiner reviewed 
all bodily systems to include the musculoskeletal system and 
made no findings regarding the back or neck.  

In August 2003, the veteran complained of low back pain.  
Lumbar degenerative disc disease was assessed.  

On October 2003 VA neurologic examination, the examiner 
commented upon an August 2003 X-ray study of the lumbar spine 
reflected widening of the lumbosacral disc space, 
retrolisthesis of slight degree of L5 and S1, multiple 
Schmorl nodes, and degenerative changes of L1-L2 and T10-T11.  
The examiner commented that X-ray studies demonstrated clear-
cut degenerative joint disease that was not productive of 
functional impairment.  The degenerative joint disease did 
not appear to be traumatic in nature owing to its 
diffuseness.  There were no systematic complaints of neck 
pain, and neck posture was quite normal.  Movement was free 
and full.  The examiner diagnosed degenerative joint disease, 
apparently of the lumbar spine.  None of the foregoing was 
connected to the service-connected right knee disability, 
according to the examiner.  The examiner explained that 
traumatic arthritis was usually of a single joint and that 
the veteran's spinal arthritis was widespread and not likely 
traumatic.  The examiner also asserted that the 
aforementioned had no relationship to the right knee 
disability or to the in-service automobile accident.  

The Board observes that service connection for a right knee 
disability has been in effect since March 1, 1989.

Initially, the Board observes that the veteran is not 
competent to render medical diagnoses or opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board cannot credit the veteran's 
apparent assertions regarding the relationship between his 
claimed low back and neck disabilities and service or another 
service-connected disability.

It is unclear whether the veteran suffers from a definitive 
disability of the cervical spine.  The October 2003 examiner 
does not seem to have made a diagnosis particular to the 
cervical spine.  Service connection cannot be granted without 
a present disability.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation).  Assuming, arguendo, 
that the veteran does suffer from a current cervical spine 
disability, it is unrelated, according to the VA examiner, to 
service or the service-connected right knee disability, as 
claimed by the veteran.  Thus, service connection for the 
claimed cervical spine disability is denied both directly and 
on a secondary basis.  38 C.F.R. §§ 3.303, 3.310.

Similarly, service connection for the veteran's degenerative 
joint disease of the lumbar spine is denied.  The veteran's 
low back disability is not due to trauma or any incident in 
service, and the VA examiner opined that it was not due to 
the service-connected right knee disability.  Thus, service 
connection for the veteran's low back disability must be 
denied both directly and on a secondary basis.  Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence regarding either issue to otherwise 
warrant a favorable decision.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).



Residuals of inguinal hernia surgery following the grant of a 
temporary total evaluation because of treatment for a 
service-connected condition requiring convalescence 

The veteran's service-connected residuals of inguinal hernia 
surgery following the grant of a temporary total evaluation 
because of treatment for a service-connected condition 
requiring convalescence have been rated zero percent 
disabling by the RO under the provisions of Diagnostic Code 
7529, which addresses benign neoplasms of the genitourinary 
system.  38 C.F.R. § 4.115b.  This diagnostic code indicates 
that benign growths are to be rated as voiding dysfunction or 
renal function, whichever is predominant.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Evaluation under urine leakage involves 
ratings ranging from 20 to 60 percent and contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence.  A 60 percent 
evaluation is assigned when these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day; a 40 percent 
evaluation is assigned when there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day; and a 20 percent evaluation contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent evaluation contemplates a daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night; a 20 percent evaluation 
contemplates daytime voiding interval between one and two 
hours, or awakening to void three to four times per night; 
and a 10 percent evaluation contemplates daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent evaluation 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent evaluation 
contemplates marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable evaluation 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
Id.

The criteria enumerated under renal dysfunction are as 
follows: Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 
100 percent evaluation.  Persistent edema and albuminuria 
with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion warrants an 80 percent 
evaluation.  Constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under diagnostic code 7101 
warrants a 60 percent evaluation.  Albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101 warrants a 30 
percent evaluation.  Albumin and casts with history of acute 
nephritis; or hypertension non-compensable under diagnostic 
code 7101 warrants a zero percent evaluation.  Id.

In July 2003, a VA physician discussed the feasibility of a 
bilateral laproscopic varicocelectomy following a diagnosis 
of bilateral varicoceles and orchitis.  

In September 2003, the veteran underwent a flexible 
cystoscopy following a diagnosis of hematuria.  Later that 
month, he underwent a bilateral varicocelectomy and open 
vasectomy.  The preoperative diagnosis was of bilateral 
varicoceles and bilateral orchalgia.  The postoperative 
diagnosis was of bilateral varicoceles and bilateral 
orchialgia.  

In October 2003, the veteran reported that testicular pain 
had improved, but he experienced soreness at the inguinal 
incision sites.  The veteran also complained of urinary 
frequency.  

On April 2005 VA medical examination, the veteran complained 
of bilateral orchalgia.  He reported one or two recent 
episodes of bedwetting per week and occasional wetting during 
the day.  He voided well in the morning with good stream and 
without pain or discomfort.  The testicles were "OK," but 
vasectomy stumps were felt.  There were some varicoceles 
palpable bilaterally.  The examiner diagnosed bilateral 
orchalgia that could not be attributed to any physical 
findings.  Urology lab tests were normal.  The examiner 
indicated that the bilateral testicular pain "most 
unlikely" resulted from the acute epididymitis in 1976.  

On January 2006 VA examination, the veteran complained of 
testicular pain.  Climbing stairs precipitated pain as did 
cold weather.  The examiner noted minimal varicoceles 
palpable in the superior aspect of both hemiscrota.  There 
was tenderness to palpation of the left testicle.  There were 
no inguinal hernial impulses.  There was no antalgic gait.  
The examiner diagnosed orchalgia of the left hemiscrotal area 
with indirect inguinal hernia repair.  

The Board observes that renal dysfunction to include such 
manifestations as albuminuria, casts, and nephritis has not 
been shown.  Urology lab tests were normal.  An evaluation 
under provisions related to renal dysfunction, therefore, is 
not warranted.  Furthermore, the Board need not consider 
obstructed voiding, because no obstruction has been shown.  
Indeed, the veteran voided well with good stream and without 
pain or discomfort, and no urinary retention has ever been 
mentioned.

A compensable evaluation under urine leakage is not warranted 
because the veteran does not use absorbent materials.  
Finally, a compensable evaluation under urinary frequency is 
not warranted, as the daytime voiding interval has not been 
said to be between two and three hours or more frequent, and 
the veteran has not reported awakening to void twice a night 
or more frequently.  

The Board recognizes the veteran's urinary symptoms; however, 
they do not amount to entitlement to a compensable evaluation 
for his service-connected disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected residuals of inguinal hernia surgery have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

PTSD 

The veteran's service-connected PTSD has been rated 10 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes).

A January 2003 VA progress note indicated a GAF score of 65 
and a diagnosis of PTSD resulting from a 1977 automobile 
accident.  The progress note reflected that the veteran was 
taking psychotropic medication.

On September 2003 VA PTSD examination, the veteran complained 
of occasional sleeplessness due to memories of the in-service 
automobile accident.  He indicated that rain induced memories 
of the in-service stressor.  He also reported an explosive 
temper, striking his partner, and other incidents of 
violence.  Objectively, the veteran was adequately groomed 
and cooperative.  Motor behavior was unremarkable, and eye 
contact was direct.  Impulse control was conforming.  His 
speech was of normal rate, rhythm, and volume.  He was alert 
and oriented in all spheres.  The veteran's mood was 
euthemic, and his affect was appropriate.  He reported 
depression and anxiety.  Thought content was rational and 
logical.  Memory and concentration were intact.  There was no 
psychotic symptomatology.  The veteran had limited judgment 
and insight.  The examiner diagnosed mild PTSD and 
intermittent explosive disorder.  The examiner assigned a GAF 
score of 65.

On January 2006 VA PTSD examination, the veteran denied any 
psychiatric hospitalizations.  He indicated that he was 
attending anger management classes.  The veteran asserted 
that he had not worked since 2001 due to pain in the knees.  
The veteran denied using alcohol and illicit drugs.  He 
asserted that he had not engaged in any assaultive behavior 
since 2003 or 2004.  He was still quick to anger but was able 
to walk away from confrontations.  Objectively, the veteran 
was cooperative and adequately groomed.  He was alert and 
oriented and maintained good eye contact.  His mood was 
euthemic, and his affect was appropriate.  Speech was normal 
and thought processes were rational and logical.  The veteran 
denied delusions, hallucinations, and trouble concentrating.  
Insight and judgment were intact.  There was no evidence of 
suicidal or homicidal ideation.  According to the examiner, 
the veteran met the minimum criteria necessary to maintain a 
diagnosis of PTSD.  His intrusive thoughts occurred on an 
irregular basis.  Nightmares occurred weekly or monthly.  He 
rarely experienced flashbacks.  He was not experiencing sleep 
trouble due to medication.  He did, however, endorse symptoms 
of increased arousal.  He described a general sense of 
hypervigilance and an exaggerated startle response.  He 
experienced sadness due to physical limitations.  He 
experienced anxiety due to pain.  The examiner diagnosed 
chronic PTSD and assessed a GAF score of 65.  The veteran, 
according to the examiner, met the minimal criteria for a 
diagnosis of PTSD.  The examiner asserted that the veteran's 
PTSD symptomatology had not increased in severity since it 
was last examined in September 2003.  His social and 
occupational functioning were only mildly impaired as a 
result of PTSD.  

The foregoing VA examination results militate against the 
assignment of a 30 percent rating for the veteran's service-
connected PTSD.  The veteran's PTSD has consistently been 
characterized as mild, and apparently, he does not easily 
meet the criteria for a diagnosis of PTSD.  Furthermore, he 
has been assigned a GAF score of 65, also indicative of some 
mild symptoms or some difficulty in social, occupational, or 
school functioning.  Indeed, the Board observes a possible 
improvement in symptoms due to anger management classes and 
the use of psychotropic medication.  The veteran indicated 
that he was unable to work due to physical disabilities and 
not because of his service-connected PTSD.  As well, his 
depression and anxiety stem from a reaction to physical 
symptoms and not his PTSD.  Moreover, such symptoms as memory 
loss, panic attacks, suspiciousness, intermittent inability 
to perform occupational tasks, and inability to perform self 
care that are associated with a 30 percent disability rating 
have not been shown.  

The foregoing indicates that the veteran's PTSD 
symptomatology is incongruent with the criteria established 
for a 30 percent disability rating.  Moreover, the veteran's 
PTSD appears to have remained relatively stable over the 
appellate period.  Thus, a 30 percent rating for PTSD is 
denied, and the denial applies throughout the entire 
appellate period.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  The veteran's lack of employment has been 
attributed to causes other than PTSD, and he has denied 
psychiatric hospitalizations.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


